Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 8, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cernea (US 7813172 (see IDS) in view of Sharon et al (US 9070479).
With regards to claim 1, Cernea discloses a system in ([0064] , Memory system) comprising:
a memory component ([0071], memory array 200); and
a processing device, operatively coupled with the memory component (col.7, lines 37-39, The control circuitry 110 is an on-chip controller that cooperates with the read/write circuits 270 to perform memory operations on the memory array 200), to:
determine that a first programming pass of a programming operation has been performed on a memory cell of the memory component (see fig. 9, col.11, lines 41-52, programming into four states represented by a 2-bit code. FIG. 9(0) illustrates the population of memory cells programmable into four distinct distributions of threshold voltages respectively representing memory states "0", "1", "2" and "3". FIG. 9(1) illustrates the initial distribution of "erased" threshold voltages for an erased memory; 
adjust, using the information, a read level threshold of the memory cell to be centered between the first programming distribution and the second programming distribution before the second programming pass of the programming operation is performed on the memory cell. (col.11, lines 52-55), FIG. 9(2) illustrates an example of the memory after many of the memory cells have been programmed. [0099], Those memory cells with "1" state as a target state will be prohibited from further programming once there have been programmed to the "1" state while other memory cells with target states "2" or higher will be subject to further programming); 
In (col.12, lines 5-11), FIGS. 10(0)-10(2) illustrate an example of programming a population of 8-state memory cells. FIG. 10(0) illustrates the population of memory cells programmable into eight distinct distributions of threshold voltages respectively representing memory states "0"-"7". FIG. 10(1) illustrates the initial distribution of "erased" threshold voltages for an erased memory. FIG. 10(2) illustrates an example of the memory after many of the memory cells have been programmed).
 In col.12, lines 37-67, col.13, lines 1-2-, Each cell of the page under programming is subject to this series of programming voltage pulses, with an attempt at each pulse to add incremental charges to the charge storage element of the cell. In between programming pulses, the cell is read back to determine its threshold voltage. The read back process may involve one or more sensing operation. Programming stops for the cell when its threshold voltage has been verified to fall within the threshold voltage zone corresponding to the target state. Whenever a memory cell of the page has been programmed to its target state, it is program-inhibited while the other cells continue to be subject to programming until all cells of the page have been program-verified).
Cernea discloses all of the subject matter as discussed above, but does not explicitly mention determine information about a valley between a first programming distribution and a second programming distribution before a second programming pass of the programming operation is performed on the memory cell.
However, Sharon in the same endeavor (reading data from memory discloses in fig. 4 and 5, Step for reading the data from the non-volatile memory using first read voltage (402) .Step for determining first count of errors in the data having first error type and second count of errors in the data having second error type (404) .Step for selectively updating value of the first read voltage based on the comparison of the first count to the second count (406).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cernea as taught by Sharon et al and include the steps of determine information about a valley between a first programming distribution and a second programming distribution before a second programming pass of the programming operation is performed on the memory cell.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cernea as taught by Sharon et al and include the steps of determine information about a valley between a first programming distribution and a second programming distribution before a second programming pass of the programming operation is performed on the memory cell with a reasonable expectation of success, thus reliability of stored data is improved due to fewer bit errors occurring during storage in the non-volatile memory (see Sharon et al, col. , col.2, lines 8-9).


With regards to claim 2, the combination of Cernea and Sharon et al teaches the system of claim 1, wherein the processing device is further to perform the second programming pass of the programming operation on the memory cell (see Sharon et al col. 9, lines 19-42, by the second amount 375---).

With regards to claim 8, the combination of Cernea and Sharon et al teaches the system of claim 1, wherein the memory component comprises a block comprising a plurality of memory cells organized in a plurality of wordline groups, wherein the memory cell is a sample cell of a first wordline group of the plurality of wordline groups ( see fig. 11, a page of memory cells whose control gates coupled the word line can be programmed together. The programmed pulse train used may have increased period or amplitude in order to counteract the accumulating electrons programed into the charge storage unit of the memory cell).

With regards to claim 14,  the combination of Cernea and Sharon et al teaches a method comprising: determining that a first programming pass of a programming operation has been performed on a memory cell of a memory component; and before a second programming pass of the programming operation is performed on the memory cell, determining information about a valley between a first programming distribution and a second programming distribution before a second programming pass of the claim 14 recites similar limitations as in claim 1 above. Claim is rejected similarly as in claim 1 above)

With regards to claim 15, the combination of Cernea and Sharon et al teaches the  method of claim 14, further comprising performing the second programming pass of the programming operation on the memory cell (see Sharon et al col. 9, lines 19-42, by the second amount 375 - --).

With regards to claim 17, Cernea discloses see fig. 29 and also in col.3, lines 41-48, multiple charge storage element or memory transistors in an array are read or programmed in parallel. Thus a “page” of memory elements are read or programmed together - - - ) method comprising: initiating  (see step 960, : Providing a programming voltage incrementing with time for a finite period in the form of a staircase pulse train with a given step size) ) a block programming sequence on a block of a memory component, the block programming sequence comprising at least a first programming pass and a second programming pass STEP 970: Programming a group of memory cells in a predetermined number of multiple programming passes, each successive programming pass having the staircase pulse train applied to program the group of the memory cells and wherein each successive programming pass has the staircase pulse train offset from the staircase pulse train of the previous programming pass by a predetermined offset level); during block programming of a first sample page stack in the block, interrupting the block programming sequence before the second programming pass is performed; while the block programming sequence is interrupted, determining information about a valley between two programming distributions of the first sample page stack before the second programming pass is performed; and adjusting, using the information, a read level threshold to be centered between the two programming distributions before the second programming pass is performed. (claim 17 recites similar limitations as in claim 1 above. Claim is rejected similarly as in claim 1 above)

With regards to claim 18, the combination of Cernea and Sharon et al teaches the   method of claim 17, further comprising resuming the block programming sequence (see fig. 9(2), col. 11, lines 53-62. An example of the memory after many of the memory cells have been programmed- - -).

Allowable Subject Matter

4.	Claims 3-7, 9-13, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure .Madraswala et al (US 20190096490).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 31, 2021